[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 10-14180             MAY 23, 2011
                                                                      JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                           D.C. Docket No. 7:10-cr-00002-WLS-TQL-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

DOROTEO VARGAS-HUERTA,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (May 23, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

         Doroteo Vargas-Huerta appeals his 120-month above-Guidelines sentence,

imposed after he pleaded guilty to one count of reentry of a deported alien, in
violation of 8 U.S.C. § 1326(a)(2), (b)(2). He challenges the reasonableness of his

sentence, which we review under a deferential abuse-of-discretion standard. Gall

v. United States, 552 U.S. 38, 41 (2007).

      Vargas-Huerta argues that his sentence is procedurally unreasonable

because the district court did not offer an adequate explanation for his sentence.

We disagree—here, the court’s explanation of its reasons for varying upward was

sufficiently justified to support the degree of the variance. See United States v.

Irey, 612 F.3d 1160, 1186–87 (11th Cir. 2010) (en banc), cert. denied, 2011 WL

1225730 (2011). It expressly stated that it considered the advisory Sentencing

Guidelines and each of the § 3553(a) factors in determining Vargas-Huerta’s

sentence, which was sufficient to demonstrate that it in fact did so. See United

States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per curiam). The court

discussed the need to promote respect for the law and to punish for repeated

violations of the law, as well as Vargas-Huerta’s history and characteristics,

referencing both his criminal history and his family issues. In its “Statement of

Reasons,” the district court set forth specific justifications for the above-

Guidelines sentence, based upon the § 3553(a) factors. Finally, the district court

considered Vargas-Huerta’s mitigation arguments. The district court properly

calculated the Guidelines range, treated the Guidelines as advisory, and based the

                                            2
sentence on the undisputed facts set forth in the presentence investigation report,

and as a result, Vargas-Huerta’s sentence was procedurally reasonable.

      Vargas-Huerta’s sentence was also substantively reasonable. His sentence

was appropriate to promote respect for the law, provide just punishment, provide

adequate deterrence, and protect the public from further crimes. See 18 U.S.C. §

3553(a)(2)(A)-(C). Moreover, his sentence was well below the 20-year statutory

maximum penalty. See United States v. Gonzales, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam) (holding that the sentence was reasonable in part because it

was well below the statutory maximum). Although Vargas-Huerta argues that his

family circumstances were a mitigating factor, the district court did not abuse its

discretion in giving other factors, including his criminal history, more weight. See

United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (per curiam). In

the end, the district court did not abuse its discretion in concluding that a sentence

above the Guidelines range was necessary to comply with the purposes of

§ 3553(a). Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                          3